Case 2:19-cv-04608-GRB-JMW Document 88 Filed 03/23/21 Page 1 of 2 PageID #: 858

                                                                                                                                      Mayer Brown LLP
                                                                                                                           1221 Avenue of the Americas
                                                                                                                             New York, NY 10020-1001
                                                                                                                               United States of America

                                                                                                                                     T: +1 212 506 2500
                                                                                                                                     F: +1 212 262 1910

                                                                                                                                           mayerbrown.com


                                                                                                                                   Andrew J. Calica
                                                                                                                                     T: +1 212 506 2165
                                                                                                                                     F: +1 212 262 1910
                                                                                                                                 acalica@mayerbrown.com

 March 23, 2021

 VIA ECF

 Hon. Gary R. Brown
 Hon. Anne Y. Shields
 Eastern District of New York
 Alfonse M. D’Amato Federal Building
 100 Federal Plaza
 Central Islip, NY 11722

 Re:       In re: Nassau County Water District Cases,
           2:19-cv-04608; Town of Riverhead v. The 3M Co.,
           et al., 2:21-cv-01034

 Dear Judges Brown and Shields:

         We are counsel to defendant 3M Company in the above-referenced actions and write on
 behalf of all parties regarding the Town of Riverhead (2:21-cv-01034) action. Plaintiff initiated
 that action after the parties’ conference before Judge Brown on February 24, 2021 during which
 the three more-recently filed cases were referred to the “Threshold Discovery” being managed by
 Judge Shields. Service in the Town of Riverhead action has recently been completed.

          The parties have agreed to submit Town of Riverhead to the “Threshold Discovery” process
 that is scheduled to be completed in the other In re: Nassau County Water District Cases on May
 21, 2021. See Dkt. No. 87 and March 10, 2021 text order. Subject to a reservation of all rights and
 defenses, Defendants will be filing answers to complaint.

         The parties have agreed on the below interim deadlines for Threshold Discovery in Town
 of Riverhead, which we respectfully submit for the Court’s endorsement. That discovery will be
 completed by the same May 21, 2021 deadline applicable in the other cases. The parties have
 further agreed to apply the same stipulations reflected in the Stipulation and Order Regarding
 Threshold Discovery (Dkt. No. 87) to this action.

                 PROPOSED SCHEDULE FOR THRESHOLD DISCOVERY FOR
                               TOWN OF RIVERHEAD

          The deadline for Defendants to propound any written interrogatories and document
           demands concerning Threshold Discovery to Plaintiff in the Town of Riverhead is March
           26, 2021;

             Mayer Brown is a global services provider comprising an association of legal practices that are separate entities including
              Mayer Brown LLP (Illinois, USA), Mayer Brown International LLP (England), Mayer Brown (a Hong Kong partnership)
                                            and Tauil & Chequer Advogados (a Brazilian partnership).
  Case 2:19-cv-04608-GRB-JMW Document 88 Filed 03/23/21 Page 2 of 2 PageID #: 859
Mayer Brown LLP


    Hon. Gary R. Brown
    Hon. Anne Y. Shields
    March 23, 2021
    Page 2


          The deadline for Plaintiff in the Town of Riverhead to respond to the propounded
           Threshold Discovery is April 26, 2021;

          The parties shall meet and confer on any disputes related to Plaintiff’s responses to the
           Threshold Discovery propounded in the Town of Riverhead and promptly submit any
           unresolved disputes pursuant to the Magistrate Judge’s individual rules;

          The deadline for the parties to complete the production of documents for Threshold
           Discovery is May 17, 2021 in the Town of Riverhead; and

          The deadline for the parties to conduct potential Threshold Discovery depositions not in
           dispute in all cases is May 21, 2021.

           The parties are available to answer any questions the Court may have and thank the Court
       for its attention to this matter.


                                                                Respectfully Submitted,

                                                                /s/ Andrew J. Calica
                                                                Andrew J. Calica
                                                                Counsel for Defendant 3M Company


       cc: All counsel of record (by ECF)
